IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2593 Disciplinary Docket No. 3
                                           :
CRAIG COHEN                                :   File No. C1-19-190
                                           :
                                           :   Attorney Registration No. 55887
                                           :
                                           :   (Montgomery)


                                         ORDER

PER CURIAM

       AND NOW, this 4th day of April, 2019, upon consideration of the Joint Petition for
Immediate Temporary Suspension filed with this Court, the Joint Petition is granted, and
Craig Cohen is placed on immediate temporary suspension until further definitive action
by this Court. See Pa.R.D.E. 208(f)(1). It is further provided that:
       1.     Respondent shall comply with all the provisions of Pa.R.D.E. 217;

       2.     The President Judge of the Court of Common Pleas of Philadelphia County

shall enter such orders as may be necessary to protect the rights of Respondent’s clients

or fiduciary entities with which he is involved, see Pa.R.D.E. 217(g); and

       3.     All financial institutions in which Respondent holds fiduciary funds shall

freeze such accounts pending further action.

       Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this order are specifically

preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).

       This Order constitutes an imposition of public discipline pertaining to

confidentiality. See Pa.R.D.E. 402.